842 F.2d 331
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Grayling P. DICE, Plaintiff-Appellant,v.Michael PARRISH, Darwin Storm, James Hamilton, Defendants-Appellees.
No. 87-1484.
United States Court of Appeals, Sixth Circuit.
March 28, 1988.

Before NATHANIEL R. JONES, MILBURN and BOGGS, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of the appellees' motion to dismiss for lack of jurisdiction, the appellant's response and the appellant's motion to vacate his state court conviction.


2
A review of the district court record filed in this court in January of 1988, indicates that the district court judge referred the case to a magistrate to determine all pretrial matters.  A magistrate's report and recommendation was filed on January 30, 1987, from which appellant appealed on February 19, 1987.  The decision of the district court was filed on September 1, 1987, and entered on September 9, 1987.  No appeal was taken from the September decision.


3
An order of a magistrate is not appealable unless the magistrate is given plenary jurisdiction by the district court and by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)(1).   Ambrose v. Welch, 729 F.2d 1084 (6th Cir.1984) (per curiam);  Trufant v. Autocon, Inc., 729 F.2d 308 (5th Cir.1984).  The magistrate was not given plenary jurisdiction in this case.  The report and recommendation was filed as provided by 28 U.S.C. Sec. 636(b)(1).


4
It is ORDERED that the motion to vacate be denied, the motion to dismiss be granted and the appeal dismissed for lack of jurisdiction.  Rule 8, Rules of the Sixth Circuit.